         Case 1-17-44792-cec       Doc 36     Filed 10/15/18     Entered 10/15/18 11:20:39




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                   CONDITIONAL ORDER
In re:
                                                                   CASE #: 1-17-44792-cec
                 Pamela Jobity
                                                                   CHAPTER 13
                                 Debtor(s).


          WHEREAS, on September 15, 2017, Pamela Jobity (“Debtor(s)”) the above-captioned

Debtor(s), filed a voluntary petition for relief in accordance with 11 U.S.C. §101 et. seq.; and

          WHEREAS, an application having been made to this Court by Wells Fargo Bank, N.A.,

(“Secured Creditor”) by Notice of Motion dated May 24, 2018, seeking an Order terminating the

automatic stay imposed by 11 U.S.C. Section 362(a) as to Secured Creditor’s interest in the

premises commonly known as 173-37 104th Avenue, Jamaica, NY 11433 (“Mortgaged Premises”);

and

          WHEREAS, the terms of this Conditional Order having been negotiated by and between

Woods Oviatt Gilman LLP, Aleksandra K. Fugate, Esq., attorneys for the Secured Creditor and

Denrick Cooper, attorney for the Debtor having agreed to the relief herein; and

          WHEREAS, the Debtor has defaulted on a Note and Mortgage dated July 26, 2007,

executed by Debtor and by failing to make payments due May 14, 2018 through September 3,

2018: 7 payments due May 14, 2018 through August 6, 2018 each in the amount of $849.32; 3

payments due August 20, 2018 through September 17, 2018 each in the amount of $851.83; and it is

hereby

          7 Biweekly Payments at $849.32                       $5,945.24
          3 Biweekly Payments at $851.83                       $2,555.49
          Suspense Balance                                     $( 125.52)
          TOTAL DUE:                                           $8,375.21




                                                   1
      Case 1-17-44792-cec          Doc 36     Filed 10/15/18    Entered 10/15/18 11:20:39




        ORDERED, that $125.52 held in Debtor's Suspense Account is to be applied to the arrears

due pursuant to the terms of the Order; and it is further

        ORDERED, that the Debtor shall pay the Secured Creditor, Wells Fargo Bank, N.A., the

balance of the arrears in the sum of $8,375.21 for 24 months as follows:

        1. On or before October 1, 2018 the sum of $ 349.13;

        2. On or before November 1, 2018 the sum of $ 348.96;

        3. On or before December 1, 2018 the sum of $ 348.96;

        4. On or before January 1, 2019 the sum of $ 348.96;

        5. On or before February 1, 2019 the sum of $ 348.96;

        6. On or before March 1, 2019 the sum of $ 348.96;

        7. On or before April 1, 2019 the sum of $ 348.96;

        8. On or before May 1, 2019 the sum of $ 348.96;

        9. On or before June 1, 2019 the sum of $ 348.96;

        10. On or before July 1, 2019 the sum of $ 348.96;

        11. On or before August 1, 2019 the sum of $ 348.96;

        12. On or before September 1, 2019 the sum of $ 348.96;

        13. On or before October 1, 2019 the sum of $ 348.96;

        14. On or before November 1, 2019 the sum of $ 348.96;

        15. On or before December 1, 2019 the sum of $ 348.96;

        16. On or before January 1, 2020 the sum of $ 348.96;

        17. On or before February 1, 2020 the sum of $ 348.96;

        18. On or before March 1, 2020 the sum of $ 348.96;

        19. On or before April 1, 2020 the sum of $ 348.96;




                                                   2
      Case 1-17-44792-cec          Doc 36     Filed 10/15/18      Entered 10/15/18 11:20:39




          20. On or before May 1, 2020 the sum of $ 348.96;

          21. On or before June 1, 2020 the sum of $ 348.96;

          22. On or before July 1, 2020 the sum of $ 348.96;

          23. On or before August 1, 2020 the sum of $ 348.96 and

          24. On or before September 1, 2020 the sum of $ 348.96;



          ORDERED, that Debtor shall send all payments to Secured Creditor directly at, Wells

Fargo Bank, NA., Attention: Bankruptcy Payment Processing, MAC #F2302-04C, One Home

Campus Drive, Des Moines, IA 50328; and it is further

          ORDERED, that the Debtor(s) pays all future monthly mortgage installments, to Secured

Creditor, as they become due, commencing with the installment payable on October 1, 2018, with

time being of the essence. A default is deemed to have occurred in the event that any monthly

mortgage payment is not received within 15 (fifteen) days of the date in which it is due; and it is

further

          ORDERED, that in the event of default by the Debtor in timely making payments specified

in the preceding paragraphs a Notice of Default will be mailed to Debtor and Debtor's Attorney. If

Default is not cured within that fifteen (15) days from the date of service of the Notice of Default

the Secured Creditor shall serve the Debtor and the Debtor's attorney an proposed Order Granting

Relief from the Automatic Stay together with an Affirmation of Non-Compliance which may be

entered without further notice or opportunity to be heard; and it is further

          ORDERED, that if in the event three (3) Notices of Defaults have been sent to the Debtor

and Debtor's Attorney as a result of the fourth (4) Notice of Default the Secured Creditor shall serve

the Debtor and the Debtors' attorney an proposed Order Granting Relief from the Automatic Stay




                                                   3
      Case 1-17-44792-cec          Doc 36    Filed 10/15/18      Entered 10/15/18 11:20:39




together with an Affirmation of Non-Compliance which may be entered without further notice or

opportunity to be heard; and it is further

        ORDERED, that in the event of any foreclosure sale, Secured Creditor will inform the

Chapter 13 trustee as to any surplus monies resulting from the sale of the premises and it is further

        ORDERED, that if the case is converted to a case under any other chapter of the U.S.

Bankruptcy Code, this Order will remain in full force and effect.



Denrick Cooper, Esq.                                           DATED: October 1, 2018
Denrick Cooper, Esq.
Attorney for the Debtor
207-23 Hillside Ave
Queens Village , NY



/s/ Aleksandra K. Fugate, Esq.                                 DATED: October 4, 2018
Aleksandra K. Fugate, Esq.
Woods Oviatt Gilman LLP
Attorneys for Plaintiff
700 Crossroads Building
2 State Street
Rochester, New York 14614




                                                                 ____________________________
 Dated: Brooklyn, New York                                               Carla E. Craig
        October 15, 2018                                         United States Bankruptcy Judge


                                                  4
